Mabtin, J.
delivered the opinion of the oourt.
In this case the dismissal of the appeal is asked on the ground that the record comes up in such a shape as precludes an examination of the case on its merits.
Damages are prayed on the ground that the appeal is frivolous and [438] taken for delay, but we are of opinion that they cannot be allowed when the dismissal of the appeal is insisted on by the appellee.
We have examined the record and find it incomplete. The certificate of the clerk shows that it does not contain all the evidence and there is no hill of exception, statement of facts, or assignment of errors. ’
The appeal is therefore dismissed, with costs.